Citation Nr: 0721351	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  05-09 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D.R. 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The appellant served on Active Duty for Training (ACDUTRA) 
from December 1976 to February 1977.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2004 rating decision 
by the Department of Veterans Affairs (hereinafter VA) 
Regional Office in Indianapolis, Indiana (hereinafter RO).  


FINDINGS OF FACT

1.  Service connection for a right knee disability was denied 
by an October 1978 rating decision to which the appellant was 
notified in that month; the appellant did not appeal this 
decision. 

2.  The additional evidence received since the October 1978 
rating decision does not raise a reasonable possibility of 
substantiating the claim for service connection for a right 
knee disability.      


CONCLUSIONS OF LAW

1.  The October 1978 rating decision is final.  38 U.S.C. 
§ 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1978).  

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a right knee disability is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

With respect to the claim on appeal, VA has met the 
notification and assistance duties under applicable statute 
and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  With regard to the 
duty to notify, prior to initial adjudication, a letter dated 
in January 2004 satisfied the duty to notify provisions.  
Further, the purpose behind the notice requirement has been 
satisfied as the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  

In this case, the law explicitly provides that "[n]othing in 
[38 U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  However, VA 
has a duty, in order to assist the appellant, to obtain 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
regard, the appellant's service medical records have been 
obtained, along with voluminous private medical records.  The 
appellant has been afforded a VA examination.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Kent v. Nicholson, 20 Vet. App. 1 
(2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

II. Legal Criteria/Analysis

Service connection may be granted for disability resulting 
from personal injury incurred in or disease contracted during 
active military, naval or air service, or for aggravation of 
a pre-existing injury or disease during such service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2006).  The term "active military, naval, or air service" 
includes active duty, any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty for training 
during (INACDUTRA) which the individual concerned was 
disabled or died from an injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 101(24) (West 2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153(West 2002); 38 
C.F.R. § 3.306(a) (2006).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).

The advantage of the evidentiary presumptions, provided by 
law, that assist claimants in establishing service connection 
for a disability do not extend to those who claim service 
connection based on a period of ACDUTRA or INACDUTRA.  
Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that 
the Board did not err in not applying presumptions of sound 
condition and aggravation to appellant's claim where he 
served only on active duty for training and had not 
established any service-connected disabilities from that 
period); McManaway v. West, 13 Vet. App. 60, 67 (citing 
Paulson, 7 Vet. App. at 469-70, for the proposition that, 
"if a claim relates to a period of active duty for training, 
a disability must have manifested itself during that period; 
otherwise, the period does not qualify as active military 
service and claimant does not achieve veteran status for 
purposes of that claim" (emphasis in McManaway)); see also 
Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) (Steinberg, 
J., concurring).  

Service connection for a right knee disability was denied by 
an October 1978 rating decision to which the appellant was 
notified in that month.  As the appellant did not appeal this 
decision, it is final.  38 U.S.C. § 4005(c) (1976); 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1978).  This is the most 
recent final rating decision addressing this issue on any 
basis. 

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis, either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented, will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2006).

Evidence before VA in October 1978 included a January 1977 
Medical Board determination that found the appellant had 
degenerative joint disease of the right knee that pre-existed 
service and that was not aggravated by service.  A history 
compiled in conjunction with this determination was that the 
appellant underwent a right lateral meniscectomy in 1971 
after a wrestling injury.  Also of record were reports from a 
surgical excision of the semilunar cartilage in the right 
knee in May 1972, and statements dated in March 1977 from 
persons purporting to have served with the appellant who had 
the same problems as the appellant had in January 1977 with 
falling during basic training in the snow.  It was determined 
that none of the evidence before VA demonstrated that a right 
knee disability was incurred in or aggravated by service.  

Evidence received since the October 1978 rating decision 
includes duplicates of the clinical records referenced above, 
as well as the statements dated in March 1977 from the 
persons purporting to have served with the appellant.  Also 
submitted were private medical records for treatment of the 
right knee that were not of record in October 1978.  These 
records include reports from surgery for vascular necrosis in 
the right knee in November 1980.  Also of record are private 
reports for right knee complaints dated from 1995 to 2006, to 
including after an injury sustained at work in October 1996 
after a wooden door fell on the appellant, causing him to 
strike his knee on the metal beam.  A March 1998 private 
clinical report describing this incident indicated that the 
appellant had "no problems" with his right knee after knee 
surgery performed "[i]n approximately 1982" and the October 
1996 injury at the veteran's place of employment.   

At a January 2006 hearing, the appellant testified that he 
injured his right knee during basic training when he slipped 
in the snow while on ACDUTRA in January 1977.  Also of record 
is a report from a VA examination in July 2006 in which the 
examiner determined that it was "less likely as not" that 
the appellant's pre-existing right knee disability was 
permanently increased beyond its normal progression by the 
reported January 1977 injury while on ACDUTRA.  As support 
for this conclusion, the examiner indicated that the 
appellant's claims file had been reviewed and noted that 
there was documentation by the appellant's private physician 
that the appellant had reported no problems following surgery 
in 1982 and the work related accident in 1996.  

In its adjudication of the appellant's petition to reopen his 
claim, the RO conducted an analysis of the underlying merits 
of the appellant's claim, without determining whether new and 
material evidence had been presented.  Notwithstanding this 
decision, the Board must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been received.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  

Reviewing the additional evidence submitted since the October 
1978 rating decision, none of this evidence contains medical 
evidence suggesting that a right knee disability was incurred 
in or aggravated by service, to include as a result of the 
alleged injury on ACDUTRA.  Thus, as it was the lack of 
competent medical evidence linking a right knee disability to 
service, to include by way of aggravation, that was the basis 
of the prior denial of the appellant's claim, the additional 
evidence of record does not raise a reasonable possibility of 
substantiating the claim.  As such, the claim of entitlement 
to service connection for a right knee disability is not 
reopened.  

Moreover, as new and material evidence to reopen the 
appellant's finally disallowed claim for a right knee 
disability has not been submitted, the benefit of the doubt 
doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993). 


ORDER

New and material evidence having not been received, the 
appeal to reopen the appellant's claim of entitlement to 
service connection for a right knee disability is denied.   



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


